DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Lyalin et al (Fig. 1).
Regarding claims 1 and 11, Lyalin et al (Fig. 1) discloses an amplifier circuit comprising a carrier path driver stage transistor (116) having a driver stage input (input of 116) and a driver stage output (output of 116) and wherein the carrier path driver stage transistor (116) is configured to operate using a first bias voltage (118) at the driver stage output (output of 116), a carrier path final stage transistor (120) having a final stage input (input of 120) and a final stage output (output of 120) and wherein the final stage input (input of 120) of the carrier path final stage transistor (120) is electrically coupled to the driver stage output (output of 116) of the carrier path driver stage transistor (116) and the carrier path final stage transistor (120) is configured to operate using a second bias voltage (122) at the final stage output (output of 120), a peaking path driver stage transistor (136) having a driver stage input (input of 136) and a driver stage output (output of 136) and wherein the peaking path driver stage transistor (136) is configured to operate using a third bias voltage (138) at the driver stage output (output of 136), and a peaking path final stage transistor (140) having a final stage input (input of 140) and a final stage output ( output of 140) and wherein the final stage input (input of 140) of the peaking path final stage transistor (140) is electrically coupled to the driver stage output (output of 136) of the peaking path driver stage transistor (136), and the peaking path final stage transistor (140) is configured to operate using a fourth bias voltage (140) at the final stage output (output of 140). As described above, Lyalin et al (Fig. 1) discloses all the limitations in claim 1 except for that the third bias voltage is at least twice as large as the first bias voltage. It would have been obvious to one of ordinary skill in the art at the time the invention was made to have implemented the certain bias voltages for the first and third bias circuits, since they are based on the routine experimentation to obtain the optimum operating parameters.
Regarding claims 2, 5 and 7, furthermore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to have implemented the specific bias voltage for the first bias circuit, since they are based on the routine experimentation to obtain the optimum operating parameters.
Regarding claims 3, 15 and 20, furthermore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to have implemented the certain bias voltages for the second and fourth bias circuits, since they are based on the routine experimentation to obtain the optimum operating parameters.
Regarding claims 4 and 16, furthermore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to have implemented the certain bias voltages for the first and second bias circuits, since they are based on the routine experimentation to obtain the optimum operating parameters.
Regarding claims 6 and 17, furthermore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to have implemented the certain bias voltages for the second and third and fourth bias circuits, since they are based on the routine experimentation to obtain the optimum operating parameters.
Regarding claim 8, furthermore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to have implemented the specific bias voltage for the second and third and fourth bias circuits, since they are based on the routine experimentation to obtain the optimum operating parameters.
Regarding claims 9, 10 and 19, the limitations recited in the claims are well known in the amplifier art.
Regarding claim 12, furthermore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to have implemented the specific bias voltages for the first and third bias circuits, since they are based on the routine experimentation to obtain the optimum operating parameters.
Regarding claim 13, furthermore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to have implemented the specific bias voltages for the second and fourth bias circuits, since they are based on the routine experimentation to obtain the optimum operating parameters.
Regarding claim 14, furthermore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to have implemented the specific bias voltages for the first and third bias circuits, since they are based on the routine experimentation to obtain the optimum operating parameters.
Regarding claim 18, Lyalin et al (Fig. 1) discloses an amplifier circuit comprising a carrier path driver stage transistor (116) having a driver stage input (input of 116) and a driver stage output (output of 116) and wherein the carrier path driver stage transistor (116) is configured to operate using a first bias voltage (118) at the driver stage output (output of 116), a carrier path final stage transistor (120) having a final stage input (input of 120) and a final stage output (output of 120) and wherein the final stage input (input of 120) of the carrier path final stage transistor (120) is electrically coupled to the driver stage output (output of 116) of the carrier path driver stage transistor (116) and the carrier path final stage transistor (120) is configured to operate using a second bias voltage (122) at the final stage output (output of 120), a peaking path driver stage transistor (136) having a driver stage input (input of 136) and a driver stage output (output of 136) and wherein the peaking path driver stage transistor (136) is configured to operate using a third bias voltage (138) at the driver stage output (output of 136), and a peaking path final stage transistor (140) having a final stage input (input of 140) and a final stage output ( output of 140) and wherein the final stage input (input of 140) of the peaking path final stage transistor (140) is electrically coupled to the driver stage output (output of 136) of the peaking path driver stage transistor (136), and the peaking path final stage transistor (140) is configured to operate using a fourth bias voltage (140) at the final stage output (output of 140). As described above, Lyalin et al (Fig. 1) discloses all the limitations in claim 1 except for that the third bias voltage is at least twice as large as the first bias voltage. It would have been obvious to one of ordinary skill in the art at the time the invention was made to have implemented the certain bias voltages for the first and third bias circuits, since they are based on the routine experimentation to obtain the optimum operating parameters. Furthermore, it is well known to integrate the semiconductor devices in the semiconductor dies in order to form of small sized Integrated Circuit (IC).  Therefore, it would have been obvious to have integrated the carrier path driver stage transistor and carrier path final stage transistor of Lyalin et al to be integrated in a first semiconductor die and the peaking path driver stage transistor and peaking path final stage transistor of Lyalin et al to be integrated in a second semiconductor die because such a modification would have advantageously produced a small-sized integrated circuit. 


Conclusion
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Henry Choe whose telephone number is (571) 272-1760.  
               /HENRY CHOE/              Primary Examiner, Art Unit 2843   
#2679